Citation Nr: 1505620	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-04 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tension headaches due to post-concussive syndrome.

2.  Entitlement to a rating in excess of 30 percent for panic disorder with posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION


The appellant is a Veteran who served on active duty from March 1998 to January 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Newark, New Jersey Department of Veteran Affairs (VA) Regional Office (RO) which, in pertinent part, granted service connection for panic disorder with PTSD rated 30 percent effective May 5, 2010, and continued the 10 percent rating for tension headaches due to post-concussion syndrome.  In October 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing has been associated with the record.

The issue of an increased rating for panic disorder with PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record at his October 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to a rating in excess of 10 percent for tension headaches due to post-concussive syndrome.






CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to an increased rating for tension headaches have been met. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, as here, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b)(1) . 

A November 2010 rating decision continued a 10 percent rating for the Veteran's service-connected tension headaches.  The Veteran perfected an appeal as to that issue in January 2013, but on the record at his October 2014 Board hearing he indicated he wished to withdraw this appeal.  The Board has not yet issued a decision on this claim.  Accordingly, the criteria for withdrawal of an appeal with regard to the claim for an increased rating for tension headaches have been met.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed. Consequently, in such an instance, dismissal of the pending appeals is appropriate. See 38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board on the Veteran's claim is inappropriate, and the Veteran's appeal should be dismissed.





ORDER

The appeal seeking a rating in excess of 10 percent for tension headaches due to post-concussive syndrome is dismissed.


REMAND

At the October 2014 Board hearing, the Veteran testified that he has received mental health treatment for the past 10 years from Dr. Peselow at a facility called Freedom from Fear in Staten Island, New York.  The Veteran reported that Dr. Peselow had recently passed away and thus, he was about to begin treatment at the same facility with another provider.  He reported attending individual counseling about every 3 weeks and that he was prescribed Neurontin in addition to Paxil about one year ago.

A January 2010 clinical report form from Clinical Management Consultants indicates the Veteran sought treatment for anxiety and shortness of breath, and was evaluated for generalized anxiety disorder and panic disorder.  It was noted that his primary care physician, Dr. Tambor, had prescribed Paxil.  An April 2010 statement from Dr. Peselow of Clinical Management Consultants notes that the Veteran began treatment at that facility in January 2010 for generalized anxiety disorder with depression and that he continues to be treated twice monthly.  The statement notes that the Veteran suffers from symtoms of panic attacks, depression, insomnia, obsessive compulsive disorder, and difficulty concentrating.  A June 2010 statement from Dr. Peselow states the Veteran had been diagnosed with PTSD, generalized anxiety disorder, and major depressive disorder, and that he continues to receive psychiatric treatment.  However, complete clinical records of ongoing treatment by Dr. Peselow, Clinical Management Consultants, or Freedom from Fear are not of record, and as evidence pertinent to his claim, must be secured. 




Accordingly, the case is REMANDED for the following action:

1.  Please ask the Veteran to identify all providers of evaluation or treatment he has received for his psychiatric disability and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment, to specifically include Dr. Tambor, Dr. Peselow, Clinical Management Consultants, and Freedom from Fear.  Secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


